     Case 2:19-cv-00594-APG-EJY Document 100 Filed 12/08/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                ***
 4   CANDY TORRES,                                          Case No. 2:19-cv-00594-APG-EJY
 5                  Plaintiff,
                                                                         ORDER
 6          v.
 7   ALLAN ROTHSTEIN and KYLE PUNTNEY,
 8                  Defendants.
 9

10           Before the Court is Defendant Allan Rothstein’s (“Rothstein”) Emergency Motion to Extend
11    Time for Briefing Deadlines to Memorandum of Costs and Fees and OSC, Opposition to
12    Memorandum and Response to Order to Show Cause. ECF No 99. Rothstein seeks a fourteen-day
13    extension to respond to the Court’s Order to Show Cause (ECF No. 91) and Plaintiff’s Memorandum
14    in Support of Award of Attorneys’ Fees Pursuant to Court Order (ECF No. 93), responses to which
15    were due December 7, and December 8, 2020, respectively.
16           With good cause appearing,
17           IT IS HEREBY ORDERED that Defendant Allan Rothstein’s Emergency Motion to Extend
18    Time for Briefing Deadlines to Memorandum of Costs and Fees and OSC, Opposition to
19    Memorandum and Response to Order to Show Cause (ECF No 99) is GRANTED.
20           IT IS FURTHER ORDERED that Defendant Allan Rothstein’s responses to the Court’s
21    Order to Show Cause (ECF No. 91) and Memorandum in Support of Award of Attorneys’ Fees
22    Pursuant to Court Order (ECF No. 93) shall be due on or before December 22, 2020.
23           DATED THIS 8th day of December, 2020.
24

25
                                                 ELAYNA J. YOUCHAH
26                                               UNITED STATES MAGISTRATE JUDGE
27

28
                                                    1
